DETAILED ACTION
This office action is in response to amendment filed on 02/14/2022. This action is made Final. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed on 02/14/2022 has been entered. Claims 1-18 remain pending in the application. Applicant’s amendment to the claims and specification have overcome each and every objection previously set forth in the Non-Final Office Action mailed on 11/24/2021.
Response to Arguments
Applicant’s arguments with respect to the 103 rejection of claims 1, 6 and 11 has been considered but are moot in view of new ground of rejection necessitated by Applicant’s amendment. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 5 – 6, 10 – 11, 15 - 18 are rejected under 35 U.S.C. 103 as being unpatentable over Yamashita, Tetsuo (Publication No. US 20210094491 A1; hereafter Yamashita) in view of Chun, Chang Woo (US Patent No. US 9575743 B1; hereafter Chun) in further view of You, Sung II (Publication No. US 20130079950 A1; hereafter You).
Regarding to claim 1, Yamashita teaches A power system for a vehicle comprising: 
	a control module; ([Par. 0024], “on-vehicle control device”)
	a low-voltage battery electrically coupled to the control module; (Fig. 6, [Par. 0103], “first battery 18A as a low-voltage battery connected to a low-voltage load”; [Par. 0024], “A power supply control device according to an embodiment of the present disclosure is configured to decide, for an on-vehicle control device to which a first power storage device is connected and a second power storage device is connected via a switch, whether or not to use the second power storage device as a power supply for the on-vehicle control device”)
	a high-voltage battery electrically coupled to the control module; (Fig. 6, [Par. 0103], “a second battery18B as a high-voltage battery connected to the high-voltage load”; [Par. 0024], “A power supply control device according to an embodiment of the present disclosure is configured to decide, for an on-vehicle control device to which a first power storage device is connected and a second power storage device is connected via a switch, whether or not to use the second power storage device as a power supply for the on-vehicle control device”)
	an engine electrically coupled to the high-voltage battery; (Fig. 6 indicates a hybrid vehicle. It is inherent that the hybrid vehicle comprises at least an engine and a motor generator. As in fig. 6, the first and second generators are connected to the second battery (high voltage battery) and convert output of the engine into electric power to charge the second battery (high-voltage battery)) and 
	a computer programmed to, while the vehicle is in an off state, (Fig. 5, [Par. 0090], “When the vehicle 1 is stopped and the ignition power supply is OFF (YES in step S1), the control unit 11 executes the first acquisition process (step S2)”). In the first acquisition process in stepS2, the control unit 11 calculates a writing capacity C [byte] of the ECU 30A which is the target ECU, based on the size of the update program (step S21)”) 
		in response to a pending download to the control module, provide power to the control module with the low-voltage battery upon determining that the low-voltage battery has sufficient charge to power the control module for the download; (Fig. 5, [Par. 0093 – 0094], “the control unit 11 compares the remaining battery charge L Ca [%] after the update process with a first threshold value Th1 that is stored for the first battery 18A in advance. Thereafter, based on the comparison result, the control unit 11 executes the decision process of deciding whether or not to use the second battery 18B as the power supply. When the remaining battery charge LCa [%] is greater than the first threshold value Th1 (LCa>Th1) (YES in step S41), the control unit 11 decides not to use the second battery 18B as the power supply. In this case, the first battery 18A is used as the power supply (step S42). According to the result of the decision process, the control unit 11 executes relay control to set both the first relayR1 and the second relay R2 in the OFF states (step S43).” Where this is interpreted as it is determined that the remaining charge of the first battery (low-voltage battery) after supplying power for the update process is greater than a first threshold, the first battery (low-voltage battery) can be used as a power supply for the update process. The update process could include steps of downloading the update software and updating the software to the control unit.)
		in response to the pending download to the control module, provide power to the control module with the high-voltage battery upon determining that the low-voltage battery has insufficient charge to power the control module for the download and that the high-voltage battery has sufficient charge to power the control module for the download; ([Par. 0105], “ECU 30A connected to the first battery 18A is a target ECU and is caused to perform the update process while the vehicle 1 is stopped, the relay device 10 compares the remaining battery charge of the first battery 18A after the update process in the ECU 30A with the first threshold value. When the remaining battery charge of the first battery 18A after the update process is equal to or smaller than the first threshold value, the relay device 10 decides to use the second battery 18B as the power supply. In this case, the relay device 10 turns on the DC/DC converter 20 when the vehicle 1 is stopped, and causes the second battery 18B to supply power to the ECU 30A” where this is interpreted as the second battery (high-voltage battery) is used as a power supply for the update process for a target ECU in a case that the first battery (low-voltage battery) is not sufficient for supplying power for the update process. The update process could include steps of downloading the update software and updating the software to the control unit.) 

	Yamashita teaches to use the low-voltage battery and high-voltage battery as power sources for the update process as described above, but does not explicitly disclose in a case if vehicle’s batteries are insufficient to provide power for the update process, provide power to the control module by running the engine. 

	However, Chun teaches in a case if vehicle’s battery is insufficient to provide power for the update process, provide power to the control module by running the engine. (Fig. 3, [Col. 7, line 64 – 67 – Col. 8, line 1 – 17, “if the state of charge of the battery is less than the estimated battery consumption, it is determined that the software download and update may not made and the fuel level of the vehicle is compared with the estimated fuel consumption among the software basic information received in step S33 (S43). As the comparison result of step S43, if the fuel level is equal to or greater than the estimated fuel consumption, the engine driver 170 drives the engine of the vehicle to charge the battery (S44). As the comparison result of step S43, if the fuel level is less than the estimated fuel consumption, it is determined that the software update of the vehicle terminal 300 may not be made and thus the software update ends. Next, the state of charge of the battery is compared with the estimated battery consumption while the battery is charged in S44 (S45). As the comparison result of step S45, if the state of charge of the battery is equal to or greater than the estimated battery consumption, it is determined that the software download and update maybe made and the engine driver 170 ends the driving of the engine (S46).” Where this is interpreted as when it is determined that the state of charge of the battery is not sufficient for powering the control unit to perform the software download and update, the engine driver drives the engine to charge the battery to provide sufficient power to the control unit, so the software download and update can be made.)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify Yamashita to incorporate the teaching of Chun. The modification would have been obvious because by running the engine to supply power to the control unit in a case the vehicle’s batteries are below a threshold level, it ensures the control unit has sufficient power to perform the software downloading and updating without delay or interrupting. 
	
	The combination of Yamashita and Chun does not explicitly disclose after beginning the download with the control module powered by the low- voltage battery, provide power to the control module with the high-voltage battery upon determining that the low-voltage battery has insufficient charge to power the control module for a remainder of the download and that the high-voltage battery has sufficient charge to power the control module for the remainder of the download.

	However, You teaches after beginning the download with the control module powered by the low- voltage battery, provide power to the control module with the high-voltage battery upon determining that the low-voltage battery has insufficient charge to power the control module for a remainder of the download and that the high-voltage battery has sufficient charge to power the control module for the remainder of the download. ([Par. 0047 – 0049], “the telematics unit 101 checks whether the vehicle engine is off (405), and when the engine is off, the ECU 103 starts the update using power supplied from the auxiliary battery 111 (410), and if the engine is on, the ECU 103 starts the update using power supplied from the main battery 109 (415). Thereafter, while the update is being performed, the telematics unit 101 determines whether the vehicle start (engine) state has changed (420), and if the vehicle start state is changed, the ECU 103 checks the state of the battery according to the device of vehicle which is operated as the vehicle start state is changed (425). When the vehicle start state is changed, the ECU 103 checks the update condition again/repetitively. Further, however, if the vehicle start state is not changed, the update is continued and completed (440) without further monitoring of the update conditions. The ECU 103 determines whether the state of the vehicle checked at step 425 satisfies the update condition (430), and in case the update condition is satisfied, the telematics unit 101 determines which battery will be used to continue the update by checking the current vehicle start (engine) state (405).” This is interpreted as while the update is performed, the system continuously check the state of the vehicle and the state of the battery. If the state of the vehicle is changed (from off to on), this causes the low-voltage battery becoming insufficient, the system could use the high-voltage battery to continue the update.)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the combination of Yamashita and Chun to incorporate the teaching of You. The modification would have been obvious because by using the high-voltage battery to continue to supply power in a case the low-voltage is insufficient during the updating process, it allows to prevent interruption while the update is performed.
		
Regarding to claim 5, the combination of Yamashita, Chun and You teaches the system of claim 1.
Yamashita further teaches wherein the programming to provide power to the control module with the high voltage battery includes programming to initialize the high-voltage battery from a dormant state by using a signal through an ignition-switch-power relay. (Fig. 6, [Par. 0105], “When the remaining battery charge of the first battery 18A after the update process is equal to or smaller than the first threshold value, the relay device 10 decides to use the second battery 18B as the power supply. In this case, the relay device 10 turns on the DC/DC converter 20 when the vehicle 1 is stopped, and causes the second battery 18B to supply power to the ECU 30A. Thus, even when the remaining battery charge of the first battery 18A is insufficient for the necessary amount of power for the update process, the update process in the ECU 30A can be performed while the vehicle 1 is stopped” wherein the “switch turn on/off the DC/DC converter” read on the “ignition-switch-power”)

Regarding to claim 6, Yamashita teaches A computer comprising a processor and a memory storing instructions executable by the processor ([Par. 0114], “The disclosed feature may be provided as a program, which is a combination of one or more software modules, for causing a computer to execute the aforementioned operations. Such a program may be recorded in a computer-readable recording medium”) to: 
	while a vehicle is in an off state (Fig. 5, [Par. 0090], “When the vehicle 1 is stopped and the ignition power supply is OFF (YES in step S1), the control unit 11 executes the first acquisition process (step S2)”). In the first acquisition process in stepS2, the control unit 11 calculates a writing capacity C [byte] of the ECU 30A which is the target ECU, based on the size of the update program (step S21)”), in response to a pending download to a control module in the vehicle, provide power to the control module with a low-voltage battery upon determining that the low-voltage battery has sufficient charge to power the control module for the download; (Fig. 5, [Par. 0093 – 0094], “the control unit 11 compares the remaining battery charge L Ca [%] after the update process with a first threshold value Th1 that is stored for the first battery 18A in advance. Thereafter, based on the comparison result, the control unit 11 executes the decision process of deciding whether or not to use the second battery 18B as the power supply. When the remaining battery charge LCa [%] is greater than the first threshold value Th1 (LCa>Th1) (YES in step S41), the control unit 11 decides not to use the second battery 18B as the power supply. In this case, the first battery 18A is used as the power supply (step S42). According to the result of the decision process, the control unit 11 executes relay control to set both the first relayR1 and the second relay R2 in the OFF states (step S43).” Where this is interpreted as it is determined that the remaining charge of the first battery (low-voltage battery) after supplying power for the update process is greater than a first threshold, the first battery (low-voltage battery) can be used as a power supply for the update process. The update process could include steps of downloading the update software and updating the software to the control unit.)
while the vehicle is in the off state (Fig. 5, [Par. 0090], “When the vehicle 1 is stopped and the ignition power supply is OFF (YES in step S1), the control unit 11 executes the first acquisition process (step S2)”). In the first acquisition process in stepS2, the control unit 11 calculates a writing capacity C [byte] of the ECU 30A which is the target ECU, based on the size of the update program (step S21)”), in response to the pending download to the control module, provide power to the control module with a high-voltage battery upon determining that the low-voltage battery has insufficient charge to power the control module for the download and that the high-voltage battery has sufficient charge to power the control module for the download; ([Par. 0105], “ECU 30A connected to the first battery 18A is a target ECU and is caused to perform the update process while the vehicle 1 is stopped, the relay device 10 compares the remaining battery charge of the first battery 18A after the update process in the ECU 30A with the first threshold value. When the remaining battery charge of the first battery 18A after the update process is equal to or smaller than the first threshold value, the relay device 10 decides to use the second battery 18B as the power supply. In this case, the relay device 10 turns on the DC/DC converter 20 when the vehicle 1 is stopped, and causes the second battery 18B to supply power to the ECU 30A” where this is interpreted as the second battery (high-voltage battery) is used as a power supply for the update process for a target ECU in a case that the first battery (low-voltage battery) is not sufficient for supplying power for the update process. The update process could include steps of downloading the update software and updating the software to the control unit.)

Yamashita teaches to use the low-voltage battery and high-voltage battery as power sources for the update process as described above, but does not explicitly disclose in a case if vehicle’s batteries are insufficient to provide power for the update process, provide power to the control module by running the engine. 

	However, Chun teaches in a case if vehicle’s battery is insufficient to provide power for the update process, provide power to the control module by running the engine. (Fig. 3, [Col. 7, line 64 – 67 – Col. 8, line 1 – 17, “if the state of charge of the battery is less than the estimated battery consumption, it is determined that the software download and update may not made and the fuel level of the vehicle is compared with the estimated fuel consumption among the software basic information received in step S33 (S43). As the comparison result of step S43, if the fuel level is equal to or greater than the estimated fuel consumption, the engine driver 170 drives the engine of the vehicle to charge the battery (S44). As the comparison result of step S43, if the fuel level is less than the estimated fuel consumption, it is determined that the software update of the vehicle terminal 300 may not be made and thus the software update ends. Next, the state of charge of the battery is compared with the estimated battery consumption while the battery is charged in S44 (S45). As the comparison result of step S45, if the state of charge of the battery is equal to or greater than the estimated battery consumption, it is determined that the software download and update maybe made and the engine driver 170 ends the driving of the engine (S46).” Where this is interpreted as when it is determined that the state of charge of the battery is not sufficient for powering the control unit to perform the software download and update, the engine driver drives the engine to charge the battery to provide sufficient power to the control unit, so the software download and update can be made.)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify Yamashita to incorporate the teaching of Chun. The modification would have been obvious because by running the engine to supply power to the control unit in a case the vehicle’s batteries are below a threshold level, it ensures the control unit has sufficient power to perform the software downloading and updating without delay or interrupting. 

The combination of Yamashita and Chun does not explicitly disclose after beginning the download with the control module powered by the low- voltage battery, provide power to the control module with the high-voltage battery upon determining that the low-voltage battery has insufficient charge to power the control module for a remainder of the download and that the high-voltage battery has sufficient charge to power the control module for the remainder of the download.

	However, You teaches after beginning the download with the control module powered by the low- voltage battery, provide power to the control module with the high-voltage battery upon determining that the low-voltage battery has insufficient charge to power the control module for a remainder of the download and that the high-voltage battery has sufficient charge to power the control module for the remainder of the download. ([Par. 0047 – 0049], “the telematics unit 101 checks whether the vehicle engine is off (405), and when the engine is off, the ECU 103 starts the update using power supplied from the auxiliary battery 111 (410), and if the engine is on, the ECU 103 starts the update using power supplied from the main battery 109 (415). Thereafter, while the update is being performed, the telematics unit 101 determines whether the vehicle start (engine) state has changed (420), and if the vehicle start state is changed, the ECU 103 checks the state of the battery according to the device of vehicle which is operated as the vehicle start state is changed (425). When the vehicle start state is changed, the ECU 103 checks the update condition again/repetitively. Further, however, if the vehicle start state is not changed, the update is continued and completed (440) without further monitoring of the update conditions. The ECU 103 determines whether the state of the vehicle checked at step 425 satisfies the update condition (430), and in case the update condition is satisfied, the telematics unit 101 determines which battery will be used to continue the update by checking the current vehicle start (engine) state (405).” This is interpreted as while the update is performed, the system continuously checks the state of the vehicle and the state of the battery. If the state of the vehicle is changed (from off to on), this causes the low-voltage battery becoming insufficient, the system could use the high-voltage battery to continue the update.)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the combination of Yamashita and Chun to incorporate the teaching of You. The modification would have been obvious because by using the high-voltage battery to continue to supply power in a case the low-voltage is insufficient during the updating process, it allows to prevent interruption during the update is performed.

Claim 10 describes limitations of a computer that are similar to the limitations of claim 5. Therefore, claim 10 is rejected under 35 USC § 103 for the same reason as described in claim 5 above.

Claim 11 describes limitations of a method that are similar to the limitations of the computer of claim 6. Therefore, claim 11 is rejected under 35 USC § 103 for the same reason as described in claim 6 above.

Claim 15 describes limitations of a method that are similar to the limitations of claim 5. Therefore, claim 15 is rejected under 35 USC § 103 for the same reason as described in claim 5 above.

Regarding to claim 16, the combination of Yamashita, Chun and You teaches the system of claim 1.
Chun further teaches wherein the computer is further programmed to, after beginning the download with the control module powered by the high- voltage battery, provide power to the control module by running the engine upon determining that the high-voltage battery has insufficient charge to power the control module for a remainder of the download. 

([Col. 5, line 41 – 46], “The first download and update information transmitter 180 performs a software update completion check of the vehicle terminal 300 and transmits a download progression rate, whether the download succeeds, an update progression rate, or whether the update succeeds to the software providing server 200 based on the checked result.”

[Col. 8, line 28 – 36], “it is determined whether the engine of the vehicle is driven depending on the battery and the fuel state of the vehicle to perform the software download and update of the vehicle terminal, thereby preventing the software file download and update from stopping due to the discharge or fuel shortage of the battery. Further, as the result of checking the state of charge of the battery of the vehicle while the software download and update of the vehicle terminal is performed, the driving of the engine of the vehicle is controlled to reduce the fuel consumption.”

Where this is interpreted as when it is determined that the state of charge of the battery is not sufficient for powering the control unit while the software download and update of the vehicle terminal is performed, the engine driver drives the engine to charge the battery to provide sufficient power to the control unit till the software download and update are completed.)

Regarding to claim 17, the combination of Yamashita, Chun and You teaches the system of claim 1.
Chun further teaches wherein the computer is further programmed to determine a charge to power the control module for the download based on a bandwidth for the download. 
([Col. 5, line 54 – 63], “The software information storage unit 210 stores latest version software information provided from car makers or vehicle terminal manufacturers. The software information includes registration information including a latest software version, a latest version release date, an applied vehicle model, and modified and additional function related information, basic information including an applied terminal, download file capacity, estimated download time, estimated update time, estimated battery consumption, and estimated fuel consumption, and a software update file.”

[Col. 7, line 31 – 41], “As the comparison result of step S34, if the state of charge of the battery is equal to or greater than the estimated battery consumption, it is determined that the software may be downloaded and updated and the update controller 140 performs the download of the software update file stored in the software information storage unit 210 (S35) and transmits the download information of step S35 to the software providing server 200 through the first download and update information transmitter 180 (S36).In this case, the download information includes the information on the download progression rate or whether the download is completed.”

It is inherent that the estimated battery consumption is calculated based on at least the download file capacity and estimated download time. The download time of the file could depend on a bandwidth between the vehicle and the server.)  

Regarding to claim 18, the combination of Yamashita, Chun and You teaches the system of claim 1.
	Yamashita teaches wherein the high-voltage battery has sufficient charge to power the control module for the download if the charge of the high-voltage battery is greater than a sum of an expected charge to complete the download and a charge to put the vehicle in a minimal risk condition. ([Par. 0100 – 0101], “an SOC is used as a parameter expressing a remaining battery charge, and a remaining battery charge LCa [%], LCb [%] after the update process is calculated and compared with a threshold values Th1, Th2 for the remaining battery charge. However, the remaining battery charge may be expressed by a parameter other than the SOC. The parameter other than the SOC is, for example, a remaining battery power Ba [Ah], Bb [Ah]. Another example of the determination process is as follows. That is, when the second power storage device consists of a plurality of batteries and at least one of the batteries has a remaining battery charge, after the update process, greater than the second threshold value, a battery whose remaining battery charge after the update process is the greatest among the plurality of batteries maybe decided to be used as the power supply. Thus, a burden on the second power storage device whose remaining battery charge is small can be reduced.” This is interpreted as the second battery has sufficient charge to provide power for the update if the remaining charge of the second battery after the update is greater than the second threshold. The second threshold could be a minimum amount of charge that is necessary for the second battery to avoid any potential risk. The second battery reads on the “high-voltage battery” as described in claim 1 above.)

Claim 2, 7, 12 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Yamashita, Chun and You in view of Takahashi et al. (Publication No. US 20190329758 A1; hereafter Takahashi).

Regarding to claim 2, the combination of Yamashita, Chun and You teaches the system of claim 1.

	The combination of Yamashita, Chun and You teaches to drive the engine to charge the battery to provide sufficient power to the control unit for performing the software downloading and updating as described in claim 1 above. The running of the engine is to charge the battery, and the engine is turned off when the battery is greater than the estimated battery consumption.

Chun further teaches the programing to provide power to the control module by running the engine is programming to provide power to the control module by running the engine in the nonmotive state. (Claim 2, “the engine driver stops driving the engine when the state of charge of the battery is greater than or equal to the estimated battery consumption while the software is being downloaded and updated.”; [Col. 8, line 1 – 17], “the state of charge of the battery is compared with the estimated battery consumption while the battery is charged in S44 (S45). As the comparison result of step S45, if the state of charge of the battery is equal to or greater than the estimated battery consumption, it is determined that the software download and update maybe made and the engine driver 170 ends the driving of the engine (S46)” Wherein the engine only runs to charge the battery and it will stop running when the battery has sufficient charge. It is inherent that the engine doesn’t provide output power to the wheel for driving in this situation.).	

	The combination of Yamashita, Chun and You teaches to operate the engine to supply power to the control unit to perform the software download and update as described above, but does not explicitly disclose the engine is switchable between a motive state in which power is delivered to wheels of the vehicle and a nonmotive state in which power is not delivered to the wheels. 

	However, Takahashi teaches the engine is switchable between a motive state in which power is delivered to wheels of the vehicle and a nonmotive state in which power is not delivered to the wheels. ([Par. 0057 - 0059], “The vehicle 1 roughly has three drive states. In the first drive state, the internal combustion engine 10 is stopped and drive-use power is output by only the second motor generator 16… In the second drive state, the internal combustion engine 10 is operated and the output of the internal combustion engine 10 is used to charge the battery 20… Note that, in the second drive state, electric power may be supplied to the second motor generator 16 and the second motor generator 16 may output drive-use power… In the third drive state, the internal combustion engine 10 is operated and the output of the internal combustion engine 10 is not used to charge the battery 20... The drive-use power is output by the internal combustion engine 10 and second motor generator 16.” Wherein in the third state, output of the internal combustion is transmitted directly to the wheels. The “second drive state” reads on the “nonmotive state” in which the output of the internal combustion engine is used to charge the battery but not delivery to the wheel, and the “third state” reads on the “motive state” in which the output of the internal combustion engine is delivered to the wheel.)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the combination of Yamashita, Chun and You to incorporate the teaching of Takahashi. The modification would have been obvious because by having the engine to be able to switch between motive and nonmotive state, it allows the engine to supply power to the control unit to perform the software downloading and updating in nonmotive state while the vehicle is parked or stopped. 

Claim 7 describes limitations of a computer that are similar to the limitations of claim 2. Therefore, claim 7 is rejected under 35 USC § 103 for the same reason as described in claim 2 above.
Claim 12 describes limitations of a method that are similar to the limitations of claim 2. Therefore, claim 12 is rejected under 35 USC § 103 for the same reason as described in claim 2 above.

Claim 3 – 4, 8 – 9, 13 – 14 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Yamashita, Chun and You in view of Rund et al. (US Patent No. US 6066899 A; hereafter Rund).
Regarding to claim 3, the combination of Yamashita, Chun and You teaches the system of claim 1.
Yamashita further teaches the low-voltage battery supplies power for a starter for starting an engine (Fig. 7 – 8, [Par. 0048], “An ECU 30A and a starter for starting an engine are connected to the first battery 18A via thepower line 17”). The low-voltage battery has sufficient charge to power the control module for the download if the charge of the low-voltage battery is greater than an expected charge to complete the download. ([Par. 0093], “In the determination process in step S4, as for the first battery 18A that supplies power to the ECU 30A in a normal state, the control unit 11 subtracts the SOC equivalent to the necessary amount of power P from the remaining battery charge Ca [%] of the first battery 18A, thereby calculating a remaining battery charge LCa [%] after the update process (LCa [%]=Ca [%]−P/12/Qa×100 [%]). Then, the control unit11 compares the remaining battery charge LCa [%] after the update process with a first threshold value Th1 that is stored for the first battery 18A in advance. Thereafter, based on the comparison result, the control unit 11 executes the decision process of deciding whether or not to use the second battery 18B as the power supply.” Wherein the “first battery” reads on the “low-voltage battery” and the “necessary amount of power P” reads on the expected charge to complete the download.” This is interpreted as if the remaining charge of the low-voltage battery after subtracting the necessary amount of power for software downloading and updating is greater than a predetermined threshold, then the low-voltage battery has sufficient power to supply for the update process. The predetermined threshold is set in advance.)

Yamashita teaches the low-voltage battery is sufficient to supply power to the control unit for performing software downloading and updating if the remaining charge after the update process is greater than a threshold as described above. Yamashita further teaches the low-voltage battery is in charge to supply power for the starter for starting the engine as described above, but does not explicitly disclose the threshold of the remaining charge of the low-voltage battery should be sufficient to start the vehicle. 

However, Rund teaches threshold of the remaining charge of the low-voltage battery should be sufficient to start the vehicle. (Claim 6, “said low voltage cutoff level is set so that if said battery reaches said low voltage cutoff level in response to discharge by a moderate to high drain source, there remains in said battery sufficient charge to operate said electric starter motor to start said engine, and where in said high voltage cutoff level and said long delay timer are set so that if said battery reaches said high voltage cutoff level in response to discharge by a low to moderate drain source, when said long delay timer runs out there remains sufficient charge in said battery to operate said electric starter motor to start said engine”)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the combination of Yamashita, Chun and You to incorporate the teaching of Rund. The modification would have been obvious because by considering whether the low-voltage battery is sufficient to supply power to the control module for performing software download and update based on an expected charge to complete the download and the remaining charge to start the engine, it ensures that the remaining charge of the low-voltage battery after the update process is sufficient to start the engine.

Regarding to claim 4, the combination of Yamashita, Chun, You and Rund teaches the system of claim 3.
Chun further teaches wherein the expected charge to complete the download is a product of an expected duration to complete the download and a rate of power consumption for the control module in a downloading state. ([Col. 2, line 63 – 67 – Col. 3, line 1 - 4], “The latest version software information may include at least one of: a latest software version, a latest version release date, an applied vehicle model, modified and additional function related information, an applied terminal, a download file capacity, a download estimation time, an estimated update time, an estimated battery consumption when the download and update is performed, an estimated fuel consumption when the download and update is performed, and a software update file.” Wherein the estimated battery consumption is calculated based on an amount of power consumption for downloading and updating the software to the vehicle terminal 300 (control module ECU) till the process is finished. Because the downloading and updating the software is performed at the ECU, it is inherent that the estimated battery consumption is calculated based on the rate of power consumption of the ECU during the software downloading and updating process.)

Claim 8 - 9 describes limitations of a computer that are similar to the limitations of claim 3 – 4 respectively. Therefore, claim 8 - 9 are rejected under 35 USC § 103 for the same reason as described in claim 3 – 4 respectively above.

Claim 13 - 14 describes limitations of a method that are similar to the limitations of claim 3 – 4 respectively. Therefore, claim 13 - 14 are rejected under 35 USC § 103 for the same reason as described in claim 3 – 4 respectively above.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN V NGUYEN whose telephone number is (571)272-7320. The examiner can normally be reached Monday -Friday 11am - 7pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J Lee can be reached on (571) 270-5965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/STEVEN VU NGUYEN/Examiner, Art Unit 3668                                                                                                                                                                                                        

/JAMES J LEE/Supervisory Patent Examiner, Art Unit 3668